Protective Life Corporation Post Office Box 2606 Birmingham, AL 35202 205-268-1000 FOR IMMEDIATE RELEASE PROTECTIVE ANNOUNCES FIRST QUARTER 2008 EARNINGS BIRMINGHAM, Alabama (May 7, 2008) Protective Life Corporation (NYSE: PL) today reported results for the first quarter of 2008. Highlights include: · Net income was $0.50 per diluted share, compared to $1.27 per share in the first quarter of 2007. Included in the current quarter’s net income were net realized investment losses of $0.23 per share, compared to net realized investment gains of $0.06 per share in the first quarter of 2007.The $0.23 per share of realized losses in the first quarter of 2008 resulted primarily from a $0.15 per share impact of mark-to-market on $210 million of corporate credit default swaps.The remaining amount primarily resulted from derivatives used as interest rate hedges in conjunction with our asset/liability management strategies. · Operating income for the first quarter was $0.73 per diluted share, compared to $1.21 per share in the first quarter of 2007. First quarter 2007 included a $0.20 per share gain on the sale of Matrix Direct. Operating income was negatively impacted by $0.24 per share in the first quarter of 2008 primarily by $0.05 per share of negative fair value items in the Annuities segment and $0.19 per share of negative mark-to-market of securities designated for trading in the Corporate & Other segment.Operating income differs from the GAAP measure, net income, in that it excludes realized investment gains (losses) and related amortization. The tables below reconcile operating income to net income for the Company and its business segments. John D.
